         Case 2:20-cv-00396-LEW Document 3-1 Filed 10/27/20 Page 1 of 2                                      PageID #: 44

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                            District
                                                    __________       of Maine
                                                               District of __________

   Sierra Club, Natural Resources Council of Maine,                  )
            and Appalachian Mountain Club                            )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 2:20-cv-00396-LEW
                                                                     )
  United States Army Corps of Engineers, Colonel                     )
John A. Atilano II, Commander and District Engineer,                 )
 in his official capacity, and Jay L. Clement, Senior                )
       Project Manager, in his official capacity                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Colonel John A. Atilano II
                                           Commander and District Engineer
                                           U.S. Army Corps of Engineers, New England District
                                           696 Virginia Road
                                           Concord, MA 01742



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Susan Ely                                      Kevin Cassidy
                                           Natural Resources Council of Maine      Earthrise Law Center
                                           3 Wade Street                           P.O. Box 445
                                           Augusta, ME 04330                       Norwell, MA 02061



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:             10/27/2020
                                                                                          Signature of Clerk or Deputy Clerk
          Case 2:20-cv-00396-LEW Document 3-1 Filed 10/27/20 Page 2 of 2                                         PageID #: 45

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-cv-00396-LEW

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
